DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3/31/2021, 3/31/2021, 6/02/2021, 7/27/2021, 10/29/2021, 3/25/2022, 9/30/2022, 11/29/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Processing unit” in claims 21 and 40. Dependent claims 26-28, 32, and 28 also refer to a same processing unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “periodically” in claim 27 is a relative term which renders the claim indefinite. The term “periodically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the periodic measurement of the dark count rate occurs periodically over the lifespan of the system, or during each use of the system a periodic measurement of the dark count rate occurs. It is further unclear what the scope of a periodic measurement would be in either of the alternative interpretations. This renders the scope of the limitation unclear as to how often and when the processing unit performs the dark count measurement. For these reasons, the claim is rejected for indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane et al. (U.S. Pub. No. 20130090541) hereinafter MacFarlane, in view of Birk et al. (U.S. Pub. No. 20130015331) hereinafter Birk, in further view of Shepard (U.S. Pub. No. 20140217264) hereinafter Shepard.  
Regarding claim 21, primary reference MacFarlane teaches:
A wearable system for use by a user (abstract; figure 11) comprising: 
a head-mountable component configured to be attached to a head of the user, the head-mountable component comprising an array of photodetectors configured to detect photons from a light pulse after the light pulse reflects off a target within the head ([0018]-[0027], teach to the optical imaging system that provides for an elastomeric cap in use with an array of photodetectors as described in [0028] after an emitted light reflects off imaged tissue of the head and is detected by the photodetector array; [0036]-[0037]; [0064]-[0067], photodetector array 125 and elastomeric cap 102; [0070], photodetector array 125; [0071]; [0073]; [0080]; [0089]-[0090]); and
Primary reference MacFarlane fails to teach: 
a processing unit configured to: 
measure a noise level of a photodetector included in the array of photodetectors; 
determine that the noise level meets a predetermined threshold; and 
prevent, based on the determining that the noise level meets the predetermined threshold, an output of the photodetector from being used in generating a histogram based on a temporal distribution of photons detected by the array of photodetectors
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
a processing unit ([0041], “the SPADs to be deactivated are deactivated via a control, preferably by software”; [0037], describes processing of SPADs that are deactivated and not analyzed; [0054], digital evaluation logic on chip; This limitation has been interpreted to correspond under 35 U.S.C. 112(f) to correspond to the structure disclosed in paragraph [0110]-[0112] of the applicant’s specification of a processor and is taught by the digital logic on chip of the Birk teachings above) configured to: 
measure a noise level of a photodetector included in the array of photodetectors ([0035]-[0037], dark noise levels of SPADs an minimizing the overall signal-to-noise ratio; [0038], threshold value of signal to dark noise is considered to be a measurement of the noise level of the photodetector; [0039], “dark count rate” is a measurement of the noise level of a photodetector; see also [0040]-[0042]); 
determine that the noise level meets a predetermined threshold ([0038], a lower threshold value is utilize to determine whether the noise level is higher than satisfactory levels; see also claim 6); and 
prevent, based on the determining that the noise level meets the predetermined threshold, an output of the photodetector from being used in generating an output based on photons detected by the array of photodetectors ([0035]-[0036]; [0037], “those SPADs being deactivated or not analyzed, whose operation is less than satisfactory or faulty and, which, therefore, do not "perform" perfectly. Thus, in a further aspect of the present invention, it has been recognized that the signal-to-noise ratio of the entire array is substantially improved by deactivating individual SPADs having high dark noise levels, even disregarding the respective detection signal of the SPAD, which is faulty and has, therefore, been deactivated in accordance with the present invention”; [0038]-[0041], the SPADs are deactivated via a control; [0042], “that the electrical output signals of the SPADs, which are not to be considered, are disregarded in the analysis of the signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane to incorporate the noise level detection, thresholding, and output prevention feature as taught by Birk because noise within the detector array can lead to higher than desired signal-to-noise ratios. This decreases signal quality and reduces the effectiveness of diagnostics. By removing photodetectors with poor noise levels, overall noise of the detector array can be reduced (Birk, [0035]-[0038]). 
Primary reference MacFarlane further fails to teach:
an output of the photodetector from being used in generating a histogram based on a temporal distribution of photons
However, the analogous art of Shepard of a single-photon avalanche diode device for detection of photons (abstract, [0008]) teaches:
an output of the photodetector from being used in generating a histogram based on a temporal distribution of photons ([0035]; [0040]-[0041]; [0054]; [0057], figure 7 shows a temporal function of photons detected in a histogram format; [0072], temporal distribution of photons within a generated histogram from the photon detection data of the sensor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane and Birk to incorporate the output of the photodetector to be configured as a histogram of temporal distribution of photons as taught by Shepard because it enables the entire decay curve of a light pulse to be measured by a detector array. This enables more accurate analysis of how the light is reflected within target regions, and how it interacts with detected structures (Shepard, [0057]). 
Regarding claim 22, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 21. Primary reference MacFarlane further fails to teach:
wherein the measuring of the noise level of the photodetector comprises measuring a dark count rate of the photodetector
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein the measuring of the noise level of the photodetector comprises measuring a dark count rate of the photodetector ([0035]-[0037], dark count rate; [0038]; [0039], “dark count rate” is a measurement of the noise level of a photodetector; see also [0040]-[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the noise level detection, thresholding, and output prevention feature as taught by Birk because noise within the detector array can lead to higher than desired signal-to-noise ratios. This decreases signal quality and reduces the effectiveness of diagnostics. By removing photodetectors with poor noise levels, overall noise of the detector array can be reduced (Birk, [0035]-[0038]). 
Regarding claim 23, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 22. Primary reference MacFarlane further fails to teach:
wherein the determining that the noise level meets the predetermined threshold comprises determining that the dark count rate is above the predetermined threshold
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein the determining that the noise level meets the predetermined threshold comprises determining that the dark count rate is above the predetermined threshold ([0035]-[0037], dark count rate is the measurement of noise level; [0038], as the measurement of noise level is the dark count rate, the predetermined threshold forms the determination that the dark count rate is above the predetermined threshold; [0039], “dark count rate” is a measurement of the noise level of a photodetector; see also [0040]-[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the noise level detection, thresholding, and output prevention feature as taught by Birk because noise within the detector array can lead to higher than desired signal-to-noise ratios. This decreases signal quality and reduces the effectiveness of diagnostics. By removing photodetectors with poor noise levels, overall noise of the detector array can be reduced (Birk, [0035]-[0038]). 
Regarding claim 24, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 22. Primary reference MacFarlane further fails to teach:
wherein the measuring the noise level of the photodetector further comprises measuring a signal-to-noise ratio (SNR) of the photodetector
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein the measuring the noise level of the photodetector further comprises measuring a signal-to-noise ratio (SNR) of the photodetector ([0035], signal-to-noise ratio; [0037]-[0038], signal to noise ration and useful signal to dark noise value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the signal-to-noise ratio noise level measurement as taught by Birk because the signal-to-noise determines an effectiveness of the photodetector at attaining a quality and useful detection signal. By using this metric, the satisfactory photodetectors can be determined and the overall detection accuracy can be increased (Birk, [0037]-[0038]). 
Regarding claim 29, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 21. Primary reference MacFarlane further fails to teach:
wherein the measuring of the noise level of the photodetector comprises measuring a signal-to-noise ratio (SNR) of the photodetector
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein the measuring of the noise level of the photodetector comprises measuring a signal-to-noise ratio (SNR) of the photodetector ([0035], signal-to-noise ratio; [0037]-[0038], signal to noise ration and useful signal to dark noise value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the signal-to-noise ratio noise level measurement as taught by Birk because the signal-to-noise determines an effectiveness of the photodetector at attaining a quality and useful detection signal. By using this metric, the satisfactory photodetectors can be determined and the overall detection accuracy can be increased (Birk, [0037]-[0038]). 
Regarding claim 33, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 21. Primary reference MacFarlane further fails to teach:
wherein the preventing of the output of the photodetector from being used in generating the histogram comprises disabling the photodetector
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein the preventing of the output of the photodetector from being used in generating the histogram comprises disabling the photodetector ([0035]-[0036]; [0037], “those SPADs being deactivated or not analyzed, whose operation is less than satisfactory or faulty and, which, therefore, do not "perform" perfectly. Thus, in a further aspect of the present invention, it has been recognized that the signal-to-noise ratio of the entire array is substantially improved by deactivating individual SPADs having high dark noise levels, even disregarding the respective detection signal of the SPAD, which is faulty and has, therefore, been deactivated in accordance with the present invention”; [0038]-[0041], the SPADs are deactivated via a control; [0042], “that the electrical output signals of the SPADs, which are not to be considered, are disregarded in the analysis of the signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the noise level detection, thresholding, and output prevention feature as taught by Birk because noise within the detector array can lead to higher than desired signal-to-noise ratios. This decreases signal quality and reduces the effectiveness of diagnostics. By removing photodetectors with poor noise levels, overall noise of the detector array can be reduced (Birk, [0035]-[0038]). 
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane, in view of Birk, in further view of Shepard as applied to claim 22 above, and further in view of Ouvrier-Buffet (U.S. Pub. No. 20190120975) hereinafter Ouvrier-Buffet. 
Regarding claim 25, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 22. Primary reference MacFarlane further fails to teach:
further comprising: 
a plurality of counting circuits each corresponding to a different photodetector of the array of photodetectors, the plurality of counting circuits including a counting circuit for the photodetector
However, the analogous art of Ouvrier-Buffet of a circuit for counting photons of a photodetector (abstract) teaches:
further comprising: 
a plurality of counting circuits each corresponding to a different photodetector of the array of photodetectors, the plurality of counting circuits including a counting circuit for the photodetector ([0043]-[0046], counting circuit associated with each photodetector element 142 as shown in figure 2); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the plurality of counting circuits, a counting circuit for each detector, as taught by Ouvrier-Buffet because the use of corresponding counting circuits enables a capability of counting the number of photons in different energy bands for each photodetector. This enables more precise calculation of photon reception rates at the detector level, leading to more accurate subsequent processing (see Ouvrier-Buffet, [0043]-[0046]). 
Primary reference MacFarlane further fails to teach:
wherein the measuring of the dark count rate of the photodetector comprises directing the counting circuit to count output signals from the photodetector during a predetermined period of time while a light source is not emitting the light
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein the measuring of the dark count rate of the photodetector comprises directing the counting circuit to count output signals from the photodetector during a predetermined period of time while a light source is not emitting the light ([0035]-[0037], dark noise levels of SPADs an minimizing the overall signal-to-noise ratio; [0038], threshold value of signal to dark noise is considered to be a measurement of the noise level of the photodetector; [0039], “dark count rate” is a measurement of the noise level of a photodetector and occurs during a test/calibration measurement without a light source emitting light. Furthermore, only one SPAD per pixel is activated at any one time, which forms a predetermined period of time for each pixel; see also [0040]-[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, and Ouvrier-Buffet to incorporate the measurement of the dark count rate in a calibration mode without the use of a light source emission as taught by Birk because it enables a determination of unsatisfactory baseline performance of SPADs with further ability to deactivate faulty elements (Birk, [0039]). 
Regarding claim 26, the combined references of MacFarlane, Birk, Shepard, and Ouvrier-Buffet teach all of the limitations of claim 25. Primary reference MacFarlane further fails to teach:
wherein the processing unit is further configured to: 
measure a dark count rate for each photodetector of the array of photodetectors during the predetermined period of time; and 
prevent an output of each photodetector included in the array of photodetectors that has a dark count rate above the predetermined threshold from being used in generating the histogram
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein the processing unit is further configured to: 
measure a dark count rate for each photodetector of the array of photodetectors during the predetermined period of time ([0035]-[0037], dark noise levels of SPADs an minimizing the overall signal-to-noise ratio; [0038], threshold value of signal to dark noise is considered to be a measurement of the noise level of the photodetector; [0039], “dark count rate” is a measurement of the noise level of a photodetector and occurs during a test/calibration measurement without a light source emitting light. Furthermore, only one SPAD per pixel is activated at any one time, which forms a predetermined period of time for each pixel; see also [0040]-[0042]); and 
prevent an output of each photodetector included in the array of photodetectors that has a dark count rate above the predetermined threshold from being used in generating the histogram ([0035]-[0036]; [0037], “those SPADs being deactivated or not analyzed, whose operation is less than satisfactory or faulty and, which, therefore, do not "perform" perfectly. Thus, in a further aspect of the present invention, it has been recognized that the signal-to-noise ratio of the entire array is substantially improved by deactivating individual SPADs having high dark noise levels, even disregarding the respective detection signal of the SPAD, which is faulty and has, therefore, been deactivated in accordance with the present invention”; [0038]-[0041], the SPADs are deactivated via a control; [0042], “that the electrical output signals of the SPADs, which are not to be considered, are disregarded in the analysis of the signals”; note that the Shepard reference teaches to the generation of the histogram as previously cited in the rejection of claim 21 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, and Ouvrier-Buffet to incorporate the noise level detection, thresholding, and output prevention feature as taught by Birk because noise within the detector array can lead to higher than desired signal-to-noise ratios. This decreases signal quality and reduces the effectiveness of diagnostics. By removing photodetectors with poor noise levels, overall noise of the detector array can be reduced (Birk, [0035]-[0038]). 
Primary reference MacFarlane further fails to teach:
for each photodetector of the array of photodetectors using the plurality of counting circuits
However, the analogous art of Ouvrier-Buffet of a circuit for counting photons of a photodetector (abstract) teaches:
for each photodetector of the array of photodetectors using the plurality of counting circuits ([0043]-[0046], counting circuit associated with each photodetector element 142 as shown in figure 2, which would supply the measurements for further dark count processing as taught by Birk); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, and Ouvrier-Buffet to incorporate the plurality of counting circuits, a counting circuit for each detector, as taught by Ouvrier-Buffet because the use of corresponding counting circuits enables a capability of counting the number of photons in different energy bands for each photodetector. This enables more precise calculation of photon reception rates at the detector level, leading to more accurate subsequent processing (see Ouvrier-Buffet, [0043]-[0046]). 
Regarding claim 27, the combined references of MacFarlane, Birk, Shepard, and Ouvrier-Buffet teach all of the limitations of claim 26. Primary reference MacFarlane further fails to teach:
wherein the processing unit is further configured to measure the dark count rate for the array of photodetectors periodically
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches
wherein the processing unit is further configured to measure the dark count rate for the array of photodetectors periodically ([0035]-[0037], dark noise levels of SPADs an minimizing the overall signal-to-noise ratio; [0038], threshold value of signal to dark noise is considered to be a measurement of the noise level of the photodetector; [0039], “dark count rate” is a measurement of the noise level of a photodetector and occurs during a test/calibration measurement without a light source emitting light. Furthermore, only one SPAD per pixel is activated at any one time, which forms a predetermined period of time for each pixel and is measured throughout the entire lifetime of the device, which forms a periodically measured dark count processing feature for the array of photodetectors; see also [0040]-[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, and Ouvrier-Buffet to incorporate the periodic measurement of the dark count rate throughout the entire lifetime of the device as taught by Birk because it enables accurate determination of photodetector performance even as components age throughout use. This ensures that signal-to-noise ratios stay within acceptable ranges, and increases quality of measurements (see Birk, [0035]-[0039]). 
Regarding claim 28, the combined references of MacFarlane, Birk, Shepard, and Ouvrier-Buffet teach all of the limitations of claim 26. Primary reference MacFarlane further fails to teach:
further comprising: 
a one-time programmable memory configured to store data representative of each photodetector having a dark count rate that is above the predetermined threshold
wherein the processing unit is further configured to periodically measure the dark count rate for each photodetector not represented in the one-time programmable memory as having the dark count rate that is above the predetermined threshold
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
further comprising: 
a one-time programmable memory configured to store data representative of each photodetector having a dark count rate that is above the predetermined threshold ([0030], static memory is used for selective individual activation and deactivation of SPADs which form in combination with [0035]-[0042] of additional dark count processing, a memory that stores data representative of the faulty photodetectors with dark count rates above the threshold); 
wherein the processing unit is further configured to periodically measure the dark count rate for each photodetector not represented in the one-time programmable memory as having the dark count rate that is above the predetermined threshold ([0030], static memory is used for selective individual activation and deactivation of SPADs; see also [0035]-[0042] for additional dark count processing thresholding determinations. As the SPADs are measured for dark noise intensity with selective activation of SPADs over the lifetime of the device, the faulty SPADs form the dark count rate above the predetermined threshold. Therefore, the additional measurements and selective activation as discussed in [0030], form the periodic measurement of the performance of the previously satisfactory SPADs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, and Ouvrier-Buffet to incorporate the periodic measurement of the dark count rate throughout the entire lifetime of the device using a stored memory of activation and deactivation as taught by Birk because it enables accurate determination of photodetector performance even as components age throughout use. This ensures that signal-to-noise ratios stay within acceptable ranges, and increases quality of measurements (see Birk, [0035]-[0039]). 
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane, in view of Birk, in further view of Shepard as applied to claim 29 above, and further in view of Ouvrier-Buffet, in further view of Kasai et al. (U.S. Pub. No. 20180066986) hereinafter Kasai. 
Regarding claim 30, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 29. Primary reference MacFarlane further fails to teach:
further comprising 
a plurality of counting circuits each corresponding to a different photodetector of the array of photodetectors, the plurality of counting circuits including a counting circuit for the photodetector
However, the analogous art of Ouvrier-Buffet of a circuit for counting photons of a photodetector (abstract) teaches:
further comprising 
a plurality of counting circuits each corresponding to a different photodetector of the array of photodetectors, the plurality of counting circuits including a counting circuit for the photodetector [0043]-[0046], counting circuit associated with each photodetector element 142 as shown in figure 2); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the plurality of counting circuits, a counting circuit for each detector, as taught by Ouvrier-Buffet because the use of corresponding counting circuits enables a capability of counting the number of photons in different energy bands for each photodetector. This enables more precise calculation of photon reception rates at the detector level, leading to more accurate subsequent processing (see Ouvrier-Buffet, [0043]-[0046]). 
Primary reference MacFarlane further fails to teach:
wherein the measuring of the SNR of the photodetector comprises directing the counting circuit to: 
count output signals from the photodetector for a first predetermined period of time while a light source is not emitting light, and 
count output signals from the photodetector for a second predetermined period of time while the light source is emitting a uniform light
However, the analogous art of Kasai of a signal processing system for photodetectors utilizing threshold value processing and dark current signal components (abstract) teaches:
wherein the measuring of the SNR of the photodetector comprises directing the counting circuit to: 
count output signals from the photodetector for a first predetermined period of time while a light source is not emitting light ([0031], dark current output signal is measured in a state when the detection light is not incident on the photomultiplier tube and dark current calculation output (counting output signals) is started;), and 
count output signals from the photodetector for a second predetermined period of time while the light source is emitting a uniform light ([0032]-[0044], the incident light (uniform light as a light emission) is started and the output signals are further counted utilizing the dark current pulse measurements;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, and Ouvrier-Buffet to incorporate the use of non-emission and light emission output signal counting as taught by Kasai because it enables the determination of baseline conditions and light pulse conditions of the detectors. This makes it possible to determine signal components that correspond to the dark current and light emission signal (Kasai, [0031]-[0032]). 
Regarding claim 31, the combined references of MacFarlane, Birk, Shepard, Ouvrier-Buffet, and Kasai teach all of the limitations of claim 30. Primary reference MacFarlane further fails to teach:
wherein the determining that the noise level meets the predetermined threshold comprises determining that the SNR is below the predetermined threshold
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein the determining that the noise level meets the predetermined threshold comprises determining that the SNR is below the predetermined threshold ([0038], a lower threshold value is utilize to determine whether the noise level is higher than satisfactory levels, which corresponds to a signal to noise ratio; see also claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, Ouvrier-Buffet, and Kasai to incorporate the signal to noise ratio threshold calculation as taught by Birk because noise within the detector array can lead to higher than desired signal-to-noise ratios. This decreases signal quality and reduces the effectiveness of diagnostics. By removing photodetectors with poor noise levels, overall noise of the detector array can be reduced (Birk, [0035]-[0038]). 
Regarding claim 32, the combined references of MacFarlane, Birk, Shepard, Ouvrier-Buffet, and Kasai teach all of the limitations of claim 30. Primary reference MacFarlane further fails to teach:
wherein the processing unit is further configured to: 
measure an SNR for each photodetector of the array of photodetectors using the plurality of counting circuits during the first and second predetermined periods of time; and 
prevent an output of each photodetector included in the array of photodetectors that has an SNR below the predetermined threshold from being used in generating the histogram
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein the processing unit is further configured to: 
measure an SNR for each photodetector of the array of photodetectors during the first and second predetermined periods of time [0035]-[0037], dark noise levels of SPADs an minimizing the overall signal-to-noise ratio; [0038], threshold value of signal to dark noise is considered to be a measurement of the noise level of the photodetector; [0039], “dark count rate” is a measurement of the noise level of a photodetector and occurs during a test/calibration measurement without a light source emitting light. Furthermore, only one SPAD per pixel is activated at any one time, which forms a predetermined period of time for each pixel; see also [0040]-[0042]); and 
prevent an output of each photodetector included in the array of photodetectors that has an SNR below the predetermined threshold from being used in generating the histogram([0035]-[0036]; [0037], “those SPADs being deactivated or not analyzed, whose operation is less than satisfactory or faulty and, which, therefore, do not "perform" perfectly. Thus, in a further aspect of the present invention, it has been recognized that the signal-to-noise ratio of the entire array is substantially improved by deactivating individual SPADs having high dark noise levels, even disregarding the respective detection signal of the SPAD, which is faulty and has, therefore, been deactivated in accordance with the present invention”; [0038]-[0041], the SPADs are deactivated via a control; [0042], “that the electrical output signals of the SPADs, which are not to be considered, are disregarded in the analysis of the signals”; note that the Shepard reference teaches to the generation of the histogram as previously cited in the rejection of claim 21 above).
. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, Ouvrier-Buffet, and Kasai to incorporate the noise level detection, thresholding, and output prevention feature as taught by Birk because noise within the detector array can lead to higher than desired signal-to-noise ratios. This decreases signal quality and reduces the effectiveness of diagnostics. By removing photodetectors with poor noise levels, overall noise of the detector array can be reduced (Birk, [0035]-[0038]). 
Primary reference MacFarlane further fails to teach:
for each photodetector of the array of photodetectors using the plurality of counting circuits
However, the analogous art of Ouvrier-Buffet of a circuit for counting photons of a photodetector (abstract) teaches:
for each photodetector of the array of photodetectors using the plurality of counting circuits ([0043]-[0046], counting circuit associated with each photodetector element 142 as shown in figure 2, which would supply the measurements for further dark count processing as taught by Birk); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, Ouvrier-Buffet, and Kasai to incorporate the plurality of counting circuits, a counting circuit for each detector, as taught by Ouvrier-Buffet because the use of corresponding counting circuits enables a capability of counting the number of photons in different energy bands for each photodetector. This enables more precise calculation of photon reception rates at the detector level, leading to more accurate subsequent processing (see Ouvrier-Buffet, [0043]-[0046]). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane, in view of Birk, in further view of Shepard as applied to claim 21 above, and further in view of Guo et al. (U.S. Pub. No. 20160182902) hereinafter Guo. 
Regarding claim 34, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 21. Primary reference MacFarlane further fails to teach:
wherein the preventing of the output of the photodetector from being used in generating the histogram comprises switching the output to a monitoring circuit
However, the analogous art of Guo of a microcell based dark current thresholding and disabling system (abstract) teaches:
wherein the preventing of the output of the photodetector from being used in generating the histogram comprises switching the output to a monitoring circuit ([0009], “microcells are fabricated to include circuitry that self-tests the microcell to identify microcells with high dark count rate. If the dark count rate is above a predetermined threshold, the circuitry can disable the microcell. In accordance with implementations, this self-test procedure can be performed when the device is powered-on and/or by command received as a reset signal to the microcell”, the self-tests circuitry forms the monitoring circuit for determining the preventing of output of a photodetector; see also [0010]-[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the switching of an output to a monitoring circuit for determination of a disabling of the photodetector as taught by Guo because noisy microcells can thus be individually deactivated to increase the signal-to-noise ratio and improve overall signal quality (Guo, [0002]-[0004]). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane, in view of Birk, in view of Shepard, in further view of Guo as applied to claim 34 above, and further in view of Brodsky et al. (U.S. Pub. No. 20120016635) hereinafter Brodsky. 
Regarding claim 35, the combined references of MacFarlane, Birk, Shepard, and Guo teach all of the limitations of claim 34. Primary reference MacFarlane further fails to teach:
wherein the monitoring circuit is configured to determine a temperature associated with the optical measurement system based on the noise level of the photodetector
However, the analogous art of Brodsky of an operational parameter determination system for single-photon detector devices (abstract) teaches:
wherein the monitoring circuit is configured to determine a temperature associated with the optical measurement system based on the noise level of the photodetector ([0021], dark counts are dependent upon the temperature which forms a temperature associated with the optical measurement based on the noise level (dark counts; [0037], includes the operation parameters determined with counts measured under dark conditions, which are a function of temperature that can be selected and stabilized at user specified temperatures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, and Guo to incorporate the temperature associated with the noise level as taught by Brodsky because dark counts are dependent on the temperature. By using an association between each of the variables, user defined temperature values can be set at the most effective levels (Brodsky, [0021]; [0037]). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane, in view of Birk, in view of Shepard, in further view of Guo as applied to claim 34 above, and further in view of Clemens et al. (U.S. Pub. No. 20180180473) hereinafter Clemens. 
Regarding claim 36, the combined references of MacFarlane, Birk, Shepard, and Guo teach all of the limitations of claim 34. Primary reference MacFarlane further fails to teach:
wherein the monitoring circuit is configured to determine a peak location of a light pulse emitted by a light source
However, the analogous art of Clemens of a light receiver with a plurality of avalanche photodiode elements (abstract) teaches:
wherein the monitoring circuit is configured to determine a peak location of a light pulse emitted by a light source ([0071], groups of elements determine a reception light spot which is considered to be the peak location of light pulse emitted and in [0044]-[0047], with the light transmitter and groups of avalanche elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, and Guo to incorporate the determination of a peak location of light as taught by Clemens because it enables real-time adjustment to the actual conditions during operation (Clemens, [0071]). This improves signal detection and enhances quality. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane, in view of Birk, in view of Shepard, in further view of Guo as applied to claim 34 above, and further in view of Leonardo (U.S. Pub. No. 20180120152) hereinafter Leonardo. 
Regarding claim 37, the combined references of MacFarlane, Birk, Shepard, and Guo teach all of the limitations of claim 34. Primary reference MacFarlane further fails to teach:
wherein the monitoring circuit is configured to determine an excess bias voltage of the photodetector
However, the analogous art of Leonardo of an avalanche diode arrangement with a detection circuit for detecting a signal of the diodes (abstract) teaches:
wherein the monitoring circuit is configured to determine an excess bias voltage of the photodetector ([0051], excess bias voltage is detected; [0062]; [0066]-[0073], further teach to the excess bias voltage determination; [0085]; [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, Shepard, and Guo to incorporate the determination of excess bias voltage as taught by Leonardo because variation of the breakdown voltage would result in a change of the excess bias voltage causing a loss of sensitivity, the damaging of circuits of the avalanche diode arrangement, an increased dark count rate, or after pulsing probability (Leonardo, [0003). Therefore, this enables increased quality of the signal output. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane, in view of Birk, in further view of Shepard as applied to claim 21 above, and further in view of Abreu (U.S. Pub. No. 20160296168) hereinafter Abreu.
Regarding claim 38, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 21. Primary reference MacFarlane further fails to teach:  
wherein the processing unit is housed in the head-mountable component
However, the analogous art of Abreu of a head mounted sensor system for medical diagnostics (abstract) teaches:
wherein the processing unit is housed in the head-mountable component ([0220], figures 62-65 include a light emission/detection sensor that teaches to the detector array of the combined invention, and includes a processor 1318 that is housed within the head-mountable component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the processor within the head mountable component as taught by Abreu because the it reduces the necessary housing components of the device which reduces cost, improves ergonomics, and enhances mobility of a user (see Abreu, [0220]). 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane, in view of Birk, in further view of Shepard as applied to claim 21 above, and further in view of Mandai et al. (U.S. Pub. No. 20180090536) hereinafter Mandai. 
Regarding claim 39, the combined references of MacFarlane, Birk, and Shepard teach all of the limitations of claim 21. Primary reference MacFarlane further fails to teach:  
wherein each photodetector of the array of photodetectors comprises:
 a single photon avalanche diode (SPAD)
However, the analogous art of Birk of a light detection device with an array larger than the area of incident light (abstract) teaches:
wherein each photodetector of the array of photodetectors comprises:
 a single photon avalanche diode (SPAD) ([0028]-[0034], the SPADS form the photodetectors within the array; [0035]-[0036]; [0037], “those SPADs being deactivated or not analyzed, whose operation is less than satisfactory or faulty and, which, therefore, do not "perform" perfectly”; [0038]-[0041], the SPADs are deactivated via a control; [0042], “that the electrical output signals of the SPADs, which are not to be considered, are disregarded in the analysis of the signals”); and 
Primary reference MacFarlane further fails to teach:
a fast gating circuit configured to arm and disarm the SPAD
However, the analogous art of Mandai of a SPAD image sensor for detecting photon signals (abstract) teaches:
a fast gating circuit configured to arm and disarm the SPAD ([0103]-[0104], fast gating circuitry for use with the SPADs, and considered to be arming and disarming the SPAD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of MacFarlane, Birk, and Shepard to incorporate the fast gating circuitry for the SPAD as taught by Mandai because the fast gating circuit can quickly bring the SPAD into its avalanche bias region (Mandai, [0104]). This improves the sensor efficiency and signal output. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Birk, in view of Shepard.  
Regarding claim 40, primary reference Birk teaches:
A method (abstract) comprising: 
measuring, by a processing unit ([0041], “the SPADs to be deactivated are deactivated via a control, preferably by software”; [0037], describes processing of SPADs that are deactivated and not analyzed; [0054], digital evaluation logic on chip; This limitation has been interpreted to correspond under 35 U.S.C. 112(f) to correspond to the structure disclosed in paragraph [0110]-[0112] of the applicant’s specification of a processor and is taught by the digital logic on chip of the Birk teachings above), a noise level of a photodetector included in an array of photodetectors ([0035]-[0037], dark noise levels of SPADs an minimizing the overall signal-to-noise ratio; [0038], threshold value of signal to dark noise is considered to be a measurement of the noise level of the photodetector; [0039], “dark count rate” is a measurement of the noise level of a photodetector; see also [0040]-[0042]); 
determining, by the processing unit, that the noise level meets a predetermined threshold ([0038], a lower threshold value is utilize to determine whether the noise level is higher than satisfactory levels; see also claim 6); and 
preventing, by the processing unit, based on the determining that the noise level meets the predetermined threshold, an output of the photodetector from being used in generating an output based on photons detected by the array of photodetectors ([0035]-[0036]; [0037], “those SPADs being deactivated or not analyzed, whose operation is less than satisfactory or faulty and, which, therefore, do not "perform" perfectly. Thus, in a further aspect of the present invention, it has been recognized that the signal-to-noise ratio of the entire array is substantially improved by deactivating individual SPADs having high dark noise levels, even disregarding the respective detection signal of the SPAD, which is faulty and has, therefore, been deactivated in accordance with the present invention”; [0038]-[0041], the SPADs are deactivated via a control; [0042], “that the electrical output signals of the SPADs, which are not to be considered, are disregarded in the analysis of the signals”).
Primary reference Birk further fails to teach:
an output of the photodetector from being used in generating a histogram based on a temporal distribution of photons
However, the analogous art of Shepard of a single-photon avalanche diode device for detection of photons (abstract, [0008]) teaches:
an output of the photodetector from being used in generating a histogram based on a temporal distribution of photons ([0035]; [0040]-[0041]; [0054]; [0057], figure 7 shows a temporal function of photons detected in a histogram format; [0072], temporal distribution of photons within a generated histogram from the photon detection data of the sensor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head optical emission and detection system of Birk to incorporate the output of the photodetector to be configured as a histogram of temporal distribution of photons as taught by Shepard because it enables the entire decay curve of a light pulse to be measured by a detector array. This enables more accurate analysis of how the light is reflected within target regions, and how it interacts with detected structures (Shepard, [0057]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793